Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations: Media Relations: Chris Burns Ph: 800-252-3526 David Marshall Ph: 353-1-709-4444 Mary Stutts Ph: 650-794-4403 Jonathan Birt Ph: 212-850-5664 or Ph: 44-20-7269-7205 Niamh Lyons Ph: 353-1-663-3602 ELAN REPORTS FOURTH QUARTER AND FULL-YEAR 2008 RESULTS Dublin, Ireland, February 10, 2009 – Elan Corporation, plc, today reported its fourth quarter and full-year 2008 results, highlighted by a 32% increase in full-year 2008 revenue to $1.0 billion, compared to $759.4 million for the same period in 2007, and significant advances in the Company’s biopharmaceutical and drug technology business units. Elan chief executive officer Kelly Martin said that in 2008 Elan made tangible, measurable progress in moving the company forward, noting, “Financial results improved, clinical programs advanced within our therapeutic areas, our science and discovery programs continued to progress, and we had growth in both of our business units—Biopharmaceuticals and Elan Drug Technologies.” Mr. Martin added that Elan remains committed to building the leading neuroscience-based biopharmaceutical company in the world, complementing its already-leading drug technology venture. “Our focus on science and patients has never been greater,” Mr. Martin said, “and we are committed to demonstrating further progress in 2009.” Elan executive vice president and chief financial officer Shane Cooke said that the Company was pleased to have met or exceeded all of its financial targets for 2008. Mr. Cooke said that revenues grew by more than 32% to $1.0 billion, led by a solid performance from Tysabri. Combined with improved operating margins and strong cost management, this led to the Company reporting positive Adjusted EBITDA for the full-year 2008, which is earlier than previously guided. At the end of 2008, cash and investments stood at almost $450 million, ahead of the $300 million to $400 million guided in February 2008. The net loss for the year decreased by 82% to $71.0 million as a result of improved operating performance; the recognition of a deferred tax asset of $236.6 million in 2008 as a result of the group’s U.S.-based operations turning profitable; and the inclusion of an impairment charge of $52.2 million in 2007. Mr. Cooke added, “For 2009, we will continue to focus on reducing our cash burn, derisking our balance sheet and advancing our pipeline.”Mr. Cooke also noted that Elan had announced last month that it had initiated a review of its strategic alternatives, the goal of which is to secure access to financial resources and commercial infrastructure that would enable Elan to accelerate the development and commercialization of its extensive pipeline and product portfolio while maximizing the ability of its shareholders to participate in the resulting longer-term value creation. Unaudited Consolidated U.S. GAAP Income Statement Data Three Months Ended December 31 Twelve Months Ended December 31 2007 US$m 2008 US$m 2007 US$m 2008 US$m Revenue (see page 8) 206.7 264.8 Product revenue 728.6 980.2 11.6 5.0 Contract revenue 30.8 20.0 218.3 269.8 Total revenue 759.4 1,000.2 97.8 124.9 Cost of goods sold 337.9 491.8 120.5 144.9 Gross margin (see page 15) 421.5 508.4 Operating Expenses (see page 15) 80.8 62.7 Selling, general and administrative 341.8 289.0 80.4 84.0 Research and development 260.4 328.7 3.2 20.8 Other net charges 84.6 34.2 164.4 167.5 Total operating expenses 686.8 651.9 (43.9 ) (22.6 ) Operating loss (265.3 ) (143.5 ) Net Interest and Investment Losses (see page 17) 33.5 31.1 Net interest expense 113.1 132.0 2.4 10.8 Net investment losses 0.9 21.8 — — Net charge on debt retirement 18.8 — 35.9 41.9 Net interest and investment losses 132.8 153.8 (79.8 ) (64.5 ) Net loss from continuing operations before tax (398.1 ) (297.3 ) 3.7 2.6 Provision for income taxes 6.9 10.3 — (236.6 ) Tax benefit (see page 17) — (236.6 ) (83.5 ) 169.5 Net income/(loss) (405.0 ) (71.0 ) (0.18 ) 0.36 Basic net income/(loss) per ordinary share (0.86 ) (0.15 ) 469.9 474.7 Basic weighted average number of ordinary shares outstanding (in millions) 468.3 473.5 (0.18 ) 0.36 Diluted net income/(loss) per ordinary share (0.86 ) (0.15 ) 469.9 477.1 Diluted weighted average number of ordinary shares outstanding (in millions) 468.3 473.5 2 Unaudited Non-GAAP Financial Information – EBITDA Three Months Ended December 31 Non-GAAP Financial Information Reconciliation Schedule Twelve Months Ended December 31 2007 US$m 2008 US$m 2007 US$m 2008 US$m (83.5 ) 169.5 Net income/(loss) (405.0 ) (71.0 ) 33.5 31.1 Net interest expense 113.1 132.0 3.7 2.6 Provision for income taxes 6.9 10.3 — (236.6 ) Tax benefit — (236.6 ) 28.6 18.0 Depreciation and amortization 170.3 70.1 (1.6 ) — Amortized fees (11.2 ) (2.5 ) (19.3 ) (15.4 ) EBITDA (125.9 ) (97.7 ) Three Months Ended December 31 Non-GAAP Financial Information Reconciliation Schedule Twelve Months Ended December 31 2007 US$m 2008 US$m 2007 US$m 2008 US$m (19.3 ) (15.4 ) EBITDA (125.9 ) (97.7 ) 10.7 10.5 Share-based compensation 43.4 46.0 3.2 20.8 Other net charges 32.4 34.2 2.4 10.8 Net investment losses 0.9 21.8 — — Net charge on debt retirement 18.8 — (3.0 ) 26.7 Adjusted EBITDA (30.4 ) 4.3 To supplement its consolidated financial statements presented on a U.S. GAAP basis, Elan provides readers with EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization) and Adjusted EBITDA, non-GAAP measures of operating results.
